DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 1/18/2022. Amendments to claims 1, 7, 8, 14, 15 and 20 have been entered.  Claims 1-20 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process, claim 8 is directed to a non-transitory computer-readable medium and claim 15 is directed to a method; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to transfer resources between accounts, i.e. money transfer, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  

[1] “receive a request from a user … to initiate a resource action, wherein the resource action comprises sending an amount of resources from a user resource account of the user to one or more different resource accounts;”
[2] “request authentication information, …, to authenticate the user's identity;”
[3] “receive authentication information for the user … and verify the user's identity;”
[4] “access the user resource account of the user and verify a required resource amount to complete the requested resource action;”
[5] “assign an identifier value to the requested resource action and log resource action information for the requested resource action using the identifier value;”
[6] “transfer resources from the resource account of the user to a destination resource account to create a completed resource action;”
[7] “receive a request for reversal or alteration of the completed resource action;”
[8] “access the resource action information for the completed resource action using the identifier value;”
[9] “… alteration of the completed resource action using the identifier value as a single identifier value for the completed resource action and a Appl. No.: 16/704,855Amdt. Dated: January 18, 2022Reply to Office Action of October 22, 2021Page 3 of 14an altered resource action, wherein alteration of the completed resource action further comprises re-routing a full amount of resources originally associated with the resource action to a new recipient;” 


Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed to perform the claimed limitation steps. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing, transmitting and displaying, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the claimed steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the italicized steps of are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity claimed such as the receiving, logging and displaying of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2-7, 9-14 and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 9 and 16 merely recite that an account can be selected using a username or an alias of the payee.  This is refining the abstract idea and is not an inventive step.  Claims 3, 10 and 17 merely recite transmitting information, such as a receipt, of the completed money transfer details.  This is a manual step automated via generic computing elements, e.g. via a website interface.  Claims 4 and 11 merely recite that the authentication data is biometric which is not inventive and merely part of risk mitigation through authentication claimed at a very high level of generality.  Claims 5, 12 and 18 merely recite reversing a transaction action through the use of automating what was known in the field of finance.  This is part of the abstract idea but for the recitation, at best, of any generic computing elements.  Claims 6, 13 and 19 merely 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for transferring resources between accounts, i.e. money transfer, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to transfer resources between accounts, i.e. money transfer) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to transfer resources between accounts, i.e. money transfer) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein et al. (US 2012/0116973)(Klein hereinafter) in view of Harris et al. and further in view of Ostrovsky (US 8,032,457)

Regarding Claim 1 (claims 8 and 15 being similar), Klein discloses, (Currently Amended) a system for linked resource interactions utilizing an enhanced peer-to-peer system, the system comprising: at least one memory device with non-transitory computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the non-transitory computer-readable program code is configured to cause the at least one processing device to: 
provide a user application on a user device; receive a request from a user via the user application to initiate a resource action, wherein the resource action comprises sending an amount of resources from a user resource account of the user to one or more different resource accounts; (at least FIG.7, at least FIG.8B, at least [0009-0010])
request authentication information, via the user device, to authenticate the user's identity; receive authentication information for the user via the user application and verify the user's identity; (at least [0009] and [0052]).
access the user resource account of the user and verify a required resource amount to complete the requested resource action; (at least [0084-0085] and [0087]). 
assign an identifier value to the requested resource action and log resource action information for the requested resource action using the identifier value; (at least FIG.10B, element 1068, at least [0087], at least [0106] and [0118]).
transfer resources from the resource account of the user to a destination resource account to create a completed resource action; (at least Abstract).


receive a request for reversal or alteration of the completed resource action; access the resource action information for the completed resource action using the identifier value; automate alteration of the completed resource action using the identifier value as a single identifier value for the completed resource action and Appl. No.: 16/704,855Amdt. Dated: January 18, 2022Reply to Office Action of October 22, 2021Page 3 of 14an altered resource action, {……}; and display, via the user application, a single resource action history, wherein the single resource action history comprises initiation of the requested resource action and request for alteration of the resource transaction, under the single identifier value; (at least FIG.1B, at least [0032], at least [0037], at least [0047], at least [0049] and at least [0055-0056]).  

	It would have been obvious to one of ordinary still in the art to include, in the Online P2P payment system of Klein, the ability to request refunds or alterations via an interface and display relevant historical transaction data and refund history and automate the transfer of refunded funds as taught by Harris since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Harris, to the known invention of Klein, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that automating the refund process from a transaction results in an almost immediate recuperation of requested funds using the convenience of computing interfaces, see at least Harris [0031-0032].

	Although the combination of disclosures of Klein and Harris substantially disclose the invention of claims 1, 8 and 15, the combination of disclosures of Klein and Harris does not explicitly disclose, however, Ostrovsky discloses,
wherein alteration of the completed resource action further comprises re-routing a full amount of resources originally associated with the resource action to a new recipient; (at least col.2, lines 51-54, “…funds transfer over the Internet where the payee may automatically redirect funds received from the payor to a second payee…”, at least col.3, lines 12-21 and lines 48-51, “In any case, the payee system may then receive the funds and redirect those funds to whomever the payee desires through a selection of different transaction methods.”, at least col.12, lines 48-61, redirecting funds received to another account or recipient reads on altering a completed transaction to another recipient). 

	It would have been obvious to one of ordinary still in the art to include, in the Online P2P payment system of Klein and the automation of reversing or refunding (i.e. altering a completed transaction) transactions and displaying relevant historical transaction data and refund  (altering) history as taught by Harris and the payment transfer processing system and redirecting of a completed transaction as disclosed in Ostrovsky since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Ostrovsky, to the known combination of disclosures of Klein and Harris, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that altering or redirecting a completed transfer allows a payee (or any 

Regarding Claims 2, 9 and 16, Klein further discloses, (Original), 
wherein the system is further configured to allow the user to select the destination resource account using a username or alias of a payee; (at least FIG.8B, element 834, at least [0010] and [0081]).  

Regarding Claims 3, 10 and 17, Klein further discloses, (Original), 
wherein the system is further configured to transmit resource action information to the user via the user application after the completed resource action, wherein the resource action information comprises time, date, resource amount, source, and destination of the resource action; (at least FIG. 9G and [0087]).  

Regarding Claims 4 and 11, Klein further discloses, (Original),
wherein the authentication information for the user comprises biometric data; (at least [0052]).  

Regarding Claims 5, 12 and 18, Harris further discloses, (Original), wherein automating the reversal of the completed resource action further comprises: 
locating information for the completed resource action using the identifier value; sending a resource amount of the completed resource action from the destination resource account to the resource account of the user using the identifier value; and aggregating and 

Regarding Claims 6, 13 and 19, Harris further discloses, (Original), wherein :
altering the completed resource action further comprises refunding a portion of the amount of resources using the identifier value associated with the completed resource action; (at least Figure 6, elements 640 and 645, at least Figure 7, at least [0049], at least [0059-0060]).  

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein et al. (US 2012/0116973)(Klein hereinafter) in view of Harris et al. and further in view of Ostrovsky (US 8,032,457) and Dimmick (US 10,990,977)

Regarding Claims 7, 14 and 20, although the combination of disclosures of Klein, Harris and Ostrovsky substantially disclose the invention of claims 1, 8 and 15 above, it appears that the combination of disclosures of Klein, Harris and Ostrovsky does not explicitly disclose, however, Dimmick discloses, wherein:
the alteration of the completed resource action are requested by a third party; (at least col.4, lines 37-43, at least col. 18, lines 52-65)

	It would have been obvious to one of ordinary still in the art to include in the combination of the Online P2P payment system of Klein, the ability to request refunds via .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1, 8 and 15, see the Remarks filed 1/18/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ostrovsky.
Applicant's arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20 filed in the Remarks of 1/18/2022 have been fully considered but they are not persuasive. 
On page 9 of the Remarks, Applicant argues “Applicant respectfully asserts that these concepts integrate the alleged abstract concepts into a practical application, and provide a specific improvement over prior art systems by allowing for users to view a transaction request and its later alterations or reversals under a single transaction identifier and in a single display 
	Displaying information, no matter the type or specificity, is merely insignificant extra-solution activity and is well-understood, routine and conventional if done in a generic manner claimed at a high level of generality, see MPEP 2106.05(a)(II), examples that the courts have indicated may not be sufficient to show an improvement to technology include: Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.  A plain reading of Applicant’s specification discloses that the display of information via an interface is “Typically, a graphical user interface (GUI) of the present invention is a type of interface that allows users to interact with electronic elements/devices such as graphical icons and visual indicators such as secondary notation, as opposed to using only text via the command line. That said, the graphical user interfaces are typically configured for audio, visual and/or textual communication, and are configured to receive input and/or provide output using one or more user device components 
Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit “cannot be characterized as an improvement in a computer” because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 
	Finally, even if the recited limitations were deemed novel over any prior art, and therefore disclosed a feature not found in the prior art, this is different from the 35 U.S.C. 101 rejection.  Turning to the October 2019 Update: Subject Matter Eligibility memo under Evaluating Whether A Judicial Exception Is Integrated Into A Practical Application At Step 2A Prong Two “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”  In the instant case, there is no use of a particular machine or particular transformation.  Applicant has merely applied the abstract idea upon generic computing elements as analyzed in the 101 rejection above.
For these reasons and those found in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/4/2022